Citation Nr: 1451576	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis of the lumbar spine and associated neurological manifestations.

2.  Entitlement to a rating in excess of 20 percent for restabilization of the left shoulder through Bankart repair, status post left shoulder rotator cuff reconstruction [hereinafter a left shoulder condition].

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.   

4.  Entitlement to a rating in excess of 30 percent for migraine headaches.



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1990 to December 1990, October 1991 to April 1998 and January 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.  The Milwaukee, Wisconsin RO has assumed the role of agency of original jurisdiction.  

The Board has recharacterized the claims as shown on the title page of this decision to better reflect the Veteran's contentions.  As will be discussed in further detail below, the Board considers all neurological manifestations of the Veteran's lumbar spine disability in connection with the Veteran's claim for an increased rating, regardless of the affected extremity.  

The issues were previously remanded by the Board in May 2014 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The Veteran has appeared to raise a secondary service connection claim for numbness in his hands as secondary to his left shoulder condition, see April 2009 notice of disagreement, as it has not been adjudicated in the first instance, the matter is referred to the RO as the Agency of Original Jurisdiction (AOJ) for clarification, as the Board does not have jurisdiction over the matter.  



FINDINGS OF FACT

1.  The Veteran's arthritis of the lumbar spine was manifested by forward flexion of the thoracolumbar spine to at worst, 60 degrees with pain; favorable or unfavorable ankylosis or incapacitating episodes having a total duration of least 4 weeks during any 12 month period are not shown; neurological impairment in the left lower extremity was shown approximating no more than mild incomplete paralysis of the femoral nerve; mild incomplete paralysis of the right lower extremity is not shown.  

2.  For the entire appeal period, the Veteran's service connected left shoulder condition has been manifested by complaints of pain and did not limit motion of the arm at 25 degrees from the side.

3.  The Veteran's chondromalacia patella of the right knee has been manifested by pain and tenderness, but with flexion greater than 60 degrees and extension less than 5 degrees, and without of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia or fibula, or traumatic genu recurvatum.

4.  At no time pertinent to this appeal have the Veteran's migraine headaches been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for arthritis of the lumbar spine have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a separate 10 percent rating for mild incomplete paralysis of the femoral nerve, left lower extremity, associated with the Veteran's service-connected arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 8526 (2013).

3.  The criteria for a rating in excess of 20 percent for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5201 (2013).

4.  The criteria for a rating in excess of 10 percent for patella femoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5024 (2013).

5.  The criteria for a rating in excess of 30 percent rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in May 2014 for further development, specifically to obtain updated VA treatment records.  The Tomah VAMC treatment records were associated with the claims and the claims were readjudicated in an August 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In regards to the increased rating claim, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection has already been granted for the claims, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was provided VA examinations in September 2012 to evaluate the current severity of his spine, left shoulder, right knee and headache conditions.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current spine, left shoulder, right knee and headache conditions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.


Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis of the lumbar spine

The Veteran asserts entitlement to a rating in excess of 10 percent for arthritis of the lumbar spine.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243. 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve. Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a .

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

In the Veteran's claim for increase received in November 2008 he reported his back condition had worsened.  He reported a great deal of pain in his low back that caused problems while walking, sitting long periods and standing for longer than 10 minutes.  He purchased a different mattress to provide more support to his back while sleeping but had not had much relief.  He reported numbness in both legs or sometimes just one or the other when waking after sleeping.  

The Veteran was afforded a February 2009 VA contract examination from a physician in Frankfurt, Germany which was later translated.  The VA contract examiner noted the Veteran's first instance of lumbago was in the context of physical training in 1995.  Within a short period of time the complaint changed into an ischialgia-like complaint.  Initially the condition appeared as stress-related but later became a permanent condition.  The pain radiated in part across the buttocks to the lateral thigh and to just above the knee joint.  Up until the time of the examination, no neurological deficits had appeared.  The daily pain level was reported as a 3 to 4 out of 10 with an increase to a peak of 6 to 8 out of 10.  

The Veteran entered the exam room with a normal gait and exhibited no abnormalities.  There was no limp.  The upper body was erect and the arms swung regularly.  The exam took place with a partially clothed patient.  The Veteran took off his shoes, socks, pants and upper body clothes quickly while standing without any report of pain.  When standing, shoulder and pelvis positions were level with a vertical spine.  There was no pelvic tipping or essential leg length difference.  There was no kyphotic or lordotic malposition of the spine in the sagittal plane.  There was no axis deviation of the knee joints.  The muscles on the trunk and limbs were symmetrical without any indication of atrophy or circumferential difference.  Peripheral pulses were palpable.  Standing on toes and heels was done without effort and squatting was done in pain free manner.  Standing on one leg was steady with negative Trendelenburg signs bilaterally.  There was definite hypertension of the lumbar paravertebral muscles without any tenderness.  There was no tenderness across the sacraliliac joints with negative spine test and absence of a forward movement.  There was finger-floor separation of 20 cm without any evidence of a shortening of the ischiocrural muscles.  There was 15 degrees reclination with slight pain at the sacral lumbar transition.  There was no lumbar spine compression pain and no percussion pain across the spinal processes.  There was no evidence of myofascial irritation conditions.  The muscles were slightly insufficient at the thoracic lumbar transition.  The Veteran's range of motion while seated was actively to 35 degrees left and right and passively to 40 degrees left and right.  There was discrete pain initiation at the end of the lumbar-sacral transition.  The side inclination was to 30 degrees actively and 30 degrees passively with pain initiation at the end of the lumbar-sacral transition.  Lasegue's signs were negative bilaterally.  There were no contra-lateral Lasegue's signs and no femoralis extension pain.  There was no weakness in quadriceps or biceps-femoris.  Strength was 5/5 bilaterally.  The proprioceptive reflexes were symmetrical and lively.  There was no big toe elevation/lowering or foot elevation/lowering weakness.  There were no sensitivity deficits in the area of the lower extremities.  Diagnostic testing included a lumbar spine X-ray from January 2009.  The diagnosis was chronic lumbar syndrome with disc degeneration at L5/S1.  

The Veteran submitted a notice of disagreement in April 2009.  The Veteran essentially argued that the statement that his walk was normal and not limited was incorrect.  He walked with a knee brace on his right knee that limited his movement in the way he walked.  There was always pain with dressing and undressing.  He took his time while performing all the movements he was directed to perform during the examination.  If he had to hurt himself to provide the point of pain he would not have been able to sit in the car to drive home.  He reported consistent subjective complaints of trouble with prolonged standing, sitting, and pain radiating through his lower back which caused stiff movement and intense pain.  He received massages from a local massage therapist weekly.  At times, pain was so intense he was unwilling to work.  

The Veteran was afforded a VA thoracolumbar spine examination most recently in September 2012.  The Veteran's diagnosis was lumbar spine arthritis.  The Veteran reported a dull achy pain that was constant and unremitting and a level 7 out of 10 in pain.  Sharp pain occurred with standing over 10 minutes, walking over 15 minutes or sitting over 15 minutes.  Pain was stated as level 9 out of 10, constant and unremitting.  Sharp pain was located in the lower lumbar and a dull achy pain in the upper lumbar.  Sharp pain radiated on average 3-4 times per week into the left leg and lasted on average 24 hours.  There was new numbness on the left lateral leg with a deep sensation of stabbing in the left medal leg.  This was stated as constant and unremitting sensation as level 10 out of 10 that occurred daily.  The Veteran stated it was level 9 out of 10 in the morning and decreased with movement to level 7 out of 10, with sitting pain returned to level 9 out of 10.  The Veteran was treated by a chiropractor and took medication.  There were no incapacitating episodes within the last twelve months.  The Veteran did not report that flare ups impacted the function of the thoracolumbar spine.  

Objective range of motion testing of the thoracolumbar spine revealed: forward flexion to 90 degrees or greater, with objective evidence of painful motion at 60 degrees; extension was to 30 degrees or greater, with painful motion at 25 degrees; right and left lateral flexion to 30 degrees, with objective painful motion at 20 degrees; and right and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  Upon repetitive use testing, forward flexion was to 90 degrees or greater; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss, impairment and/or additional limitation of range of motion after repetitive use were described as pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran had guarding or muscle spasm of the thoracolumbar spine but it did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  The reflex examination was normal and deep tendon reflexes were 2+ bilaterally for the knee and ankle.  The sensory examination was normal bilaterally for the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The straight leg test was negative on the right and positive on the left.  The Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had mild paresthesias and/or dysesthesias and numbness in the left lower extremity.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were L2/L3/L4 (femoral nerve).  The severity of the radiculopathy of the left side was mild; the right side was not affected.  The Veteran had no other neurologic abnormalities or findings related to the spine condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have intervertebral (IVDS).  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran did not have any scars related to the condition.  Pertinent physical findings included a normal gait and station.  The Veteran had subjective back pain on the left side with the straight leg test at 85 degrees while sitting which was not reproduced in supine with his knees into his chest.  Imaging studies were performed and arthritis was not documented.  The Veteran did not have a vertebral fracture.  The significant diagnostic test results included an MRI from May 2012 which was unchanged since the prior examination in 2009 with stable mild degenerative changes at L4-5, L5-S1 without nerve impingement.  The Veteran reported his back condition impacted his ability to work.  He did not have a profile in the military but in his civilian job he avoided standing or sitting because it caused back pain, as described above.  There were no specific limitations to duty noted.   

VA treatment records from 2009 to 2014 reflect complaints of chronic low back pain, left leg numbness, pain and tingling, and a diagnosis of lumbar radiculopathy.  Although the Veteran complained of bilateral leg weakness, objective testing did not result in any indication of weakness.  The records contain various documentation regarding complaints of numbness and related testing, for example, a November 2, 2009 record documented complaints of numbness in the Veteran's thighs when pain was most severe but there were no radicular symptoms.  In a February 8, 2010 record, the Veteran reported left leg pain and cramping which was intermittent with radicular pain on the left side; the straight leg test was negative.  Deep tendon reflexes were normal in a May 11, 2011 record and the Veteran reported pain in his left anterior thigh, nowhere else.  On October 2, 2012 the Veteran complained of radicular pain in both thighs.  The Veteran complained of a yearlong anterior upper leg numbness August 23, 2013 and the Veteran was assessed with radicular left leg pain; the reflexes were intact.  In December 26, 2013, the straight leg test was negative and reflexes were normal.  Sensation was intact to light touch and pinprick throughout the legs with slight hypersensation over the anterolateral thigh on the left.  There was perhaps a slight diminution of pinprick on the left lateral foot, but it was quite similar overall.  Treatment included medication and physical therapy.  Multiple MRIs of the lumbar spine were conducted.  A May 2012 MRI impression indicated relatively mild degenerative changes at L4-5 and L5-S1 and the September 2013 MRI noted there was no significant changes from May 2012.  The Veteran was noted to walk with a mild antalgic gait on the left side with walking.  See August 23, 2013 VA treatment record.  The treatment records contain no otherwise significant records pertaining to rating of lumbar condition.  

Upon careful review of the evidence of record, the Board finds that a rating of 20 percent for the Veteran's arthritis of the lumbar spine is warranted.  The evidence reflects that the Veteran's low back disorder results in forward flexion limited to, at worst, 60 degrees with pain and other pertinent factors per DeLuca.  This type of limitation was exhibited throughout the duration of the appeal period as the September 2012 examination reflected that pain limited flexion to 60 degrees.  The Veteran has generally been able to move his spine in flexion to 90 degrees, but DeLuca factors (and specifically pain) limit motion functionally, as noted, to at worst 60 degrees.  A higher rating is not warranted because forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, even with Deluca factors; ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine is not shown; and incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are not shown.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's lay reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of ankylosis required to warrant the next higher evaluation for the period considered.  On the contrary, ankylosis was not reported at either VA examination and the Veteran's treatment records do not contain symptomatology suggestive of ankylosis or flexion of 30 degrees or less.  

Nevertheless, the Board finds a separate 10 percent rating, but no more, is warranted for mild left lower extremity neurological manifestations of the femoral nerve related to the Veteran's low back disability.  Throughout the timeframe on appeal, the Veteran has reported radiation of pain and numbness in his left lower extremity.  The September 2012 VA examiner noted the Veteran had mild radiculopathy on the left side and no radiculopathy on the right.  The Veteran's symptoms included mild numbness and paresthesias and/or dysesthesias of the left lower extremity.  The Board notes, however, that there is no indication during the period on appeal that the incomplete paralysis of the left lower extremity is any more than mild in nature.  VA treatment records reflect that sensory, muscle strength and reflex evaluations were predominately normal in the left lower extremity.  Significantly, the Veteran's most recent September 2012 VA examination reflects the Veteran bilaterally had normal deep tendon reflexes, a normal sensory examination and no other signs or symptoms of radiculopathy.  

The Board notes the record contains some subjective complaints of right lower extremity numbness.  However, the Veteran has predominately complained of left leg radiculopathy and the most recent September 2012 VA examiner found the Veteran did not have radiculopathy symptoms in the right lower extremity.  The records reflect that sensory, muscle strength and reflex evaluations have been normal in the right lower extremity.  Therefore, the Board finds no clinical evidence reflecting that the Veteran has any right lower extremity neurological manifestations to a degree that would be considered to be more than slight in nature, if any at all, so as to warrant a separate compensable rating under DC 8520.  Without clinical evidence of neurological abnormalities to warrant a diagnosis that is at least mild in nature, the Board concludes that a separate rating is not warranted for the right lower extremity.  As such, a separate disability rating for right lower extremity neurological manifestations of his low back disability is not warranted.

In this case, the Board finds that the criteria for a rating of 20 percent, but no higher is warranted for the Veteran's arthritis of the lumbar spine and a separate rating of 10 percent, but no higher, for left lower extremity radiculopathy is warranted.  


Left shoulder condition

The Veteran asserts entitlement to a rating in excess of 20 percent for his left shoulder condition.

The Veteran's service connected left shoulder condition is currently rated under DCs 5099-5201 with a 20 percent rating.  (A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.).  As the Veteran is right handed, the Veteran's left shoulder is documented to be "minor" for the purposes of applying the rating criteria.

Under DC 5201, a maximum 30 percent rating is assigned for limitation of minor arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

As noted above, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved. When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, DCs 5003 and 5010. 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the minor upper extremity is rated 30 percent when intermediate (between favorable and unfavorable); and 40 percent when unfavorable (abduction limited to 25 degrees from side). 

Under DC 5202, a 30 percent evaluation is warranted for a malunion of the humerus with marked deformity, and recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.

Additionally, DC 5203 provides a maximum rating of 20 percent for impairment of the clavicle or scapula.  

The Veteran submitted a statement with his claim for an increase in November 2008 which asserted his shoulder pain increased.  His pain was described as a constant, aggravating pain that seemed to never go away.  He had been seen by several doctors but had not been provided any solution to the problem.  He stopped going because the doctors always provided the same answers.  He was told he could only be treated for the short term for the pain and that in time it would only get worse.  

The Veteran was afforded a February 2009 VA contract examination from a physician in Frankfurt, Germany which was later translated.  The observations of the VA contact examiner are as described above.  There was a 10 cm long, S-shaped, non-irritated scar running on the ventral shoulder joint capsule which extended in a caudal direction.  There were no pigment impediments, induration or dehiscence.  Otherwise, there were no larger scars or soft tissue defects.  There were no distorted joint contours or signs of external inflammation.  There was no impairment of skin tropism or pigmentation, edema or varicosis.  Skin temperature and turgor were regular.  The VA examiner documented the Veterans medical history and noted there were no new shoulder dislocations but there was a subjective feeling of instability.  Movements over 90 degrees abduction and 120 degrees anteversion were avoided.  Combined outward rotation and abduction movement above the horizontal were also avoided.  Over-the-head work was not possible because of the fear of dislocations.   There was loss of strength of the left arm.  There had not been any neurological deficits.  The left shoulder had tenderness in the area of the ventral joint capsule as well as the Tuberculum majus.  The rotator cuff and impingement tests were negative bilaterally.  Tests of the long biceps tendon as well as the AC joint were likewise negative bilaterally.  The Veteran's active left anteversion/retroversion was from 140 to 0 to 40 degrees (ceased at 140 degrees because of subjective danger of dislocation); active left abduction/adduction was from 120 to 0 to 60 degrees (likewise ceased because of danger of dislocation); outward rotation/inward rotation with upper arm at side was left active 85 to 0 to 80 degrees and passive from 70 to 0 to 70 degrees (outward rotation ceased at 70 degrees because of the danger of dislocation); outward rotation/inward rotation with upper arm bent at 90 degrees left passive was from 30 to 0 to 40 degrees (likewise stopped because of danger of dislocation).  The Veteran had an ultrasound of the shoulder joints in January 2009.  There were echo-rich structures in the left side area of the rotator cuff, which was probably scarring after reconstruction by operation.  There were no signs of inflammation in the bursa area or along the biceps tendon on the left.  There was no effusion in the joint and no calcification foci.  There was an X-ray of the left shoulder joint in January 2009.  There was a regularly shaped humerus head and bony glenoid without signs of any prior fractures or injuries.  There was no hill-sachs depression.  There were four metal stitch anchors on the ventral-caudal glenoid after a re-fixing of the labrum.  There was no humerus head high position.  The AC joint was normally configured without any signs of wear.  There was no calcification.  The diagnosis was impingement syndrome on the left with condition after three operations because of shoulder dislocations.  

The Veteran questioned the adequacy of the 2009 VA examination in his April 2009 notice of disagreement.  He contended that although the examiner stated he was able to disrobe without difficulty or pain but it was because he wore proper clothing.  He wore a sweat suit with a zipper in the front and loose fitting clothing for ease of removal.  He tried to normally wear clothing like this because of the injuries and the amount of pain he endured in normal life.  He had numerous sleepless nights as well as painful days because of the pain caused by his left shoulder.  His symptoms ranged from very numb hands to extreme pain, and it was also affected by weather.  He had a high threshold for pain and dealt well with his situation.  He did not perform certain movements because of pain as well as fear of dislocation.  A physician explained to him that he would not be able to have any other surgeries if he damaged his shoulder again.  He opted to "play it safe" rather than cause additional pain, suffering and further limitation of use. 

The Veteran was most recently afforded a shoulder VA examination in September 2012.  The Veteran had a diagnosis of a left shoulder rotator cuff repair.  The Veteran stated he had sharp pain as intermittent in nature and daily dull aches.  The dull achy pain was constant, unremitting and level 4 out of 10.  Sharp pain was mostly noted as "pins and needles" and level 8 out of 10 when he arose in the morning which lasted on average one hour.  Usually pain was dependent on how he slept, as on the left side.  The average occurrence was five times a month.  There was no current treatment for the condition.  The Veteran was right hand dominant.  The Veteran did not report flare-ups that impacted the function of the shoulder.  

Objective range of motion testing of the Veteran's left shoulder resulted in: flexion to 125 degrees, with painful motion at 120 degrees; left shoulder abduction to 135 degrees, with painful motion at 130 degrees; internal rotation to 75 degrees with painful motion at 75 degrees and external rotation to 80 degrees with painful motion at 80 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions without additional loss of range of motion.  Upon repetitive use, left shoulder flexion was to 125 degrees and abduction was to 135 degrees.  The Veteran did not have additional limitation in range of motion of the shoulder and arm following repetitive use testing.  There was functional loss and/or impairment of the left shoulder and arm including less movement than normal and pain on movement.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of both shoulders.  There was guarding of the left shoulder.  The Veteran had normal strength bilaterally for shoulder abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation (shoulder joint).  Specific tests for rotator cuff conditions were negative including the Hawkins' Impingement Test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis test.  There was no history of mechanical symptoms (clicking, catching, etc.) of the left side, but there was in the right.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The crank apprehension and relocation test was negative.  There was no AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation to the AC joint.  The cross-body adduction test was negative.  The Veteran had a left shoulder reconstruction in service and had not had new surgery since the last rating.  The residual signs and/or symptoms due to left shoulder surgery was described as the left shoulder feeling a lot tighter since surgery and did not dislocate.  There was a scar related to the shoulder condition.  Pertinent physical findings, complications, conditions, signs and symptoms were that the Veteran was able to undress and dress without impairment of the left shoulder.  There was normal arm movement with ambulation.  Imaging studies were not performed.  The Veteran's shoulder condition impacted his ability to work.  The Veteran stated that just sitting at the computer caused problems.  If the Veteran was on active service he did not do push-ups and he avoided heavy lifting over 40 pounds.  

VA treatment records reflect pain in the joint involving the shoulder region. 

After review of all the evidence of record relevant to the rating period, the Board finds that during the entire rating period the Veteran's left shoulder disability did not present an arm limitation of motion more nearly approximating 25 degrees from the side; therefore, the criteria for a rating in excess of 20 percent under DC 5201 are not met or more nearly approximated for any period.  The Board has considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, specifically the additional limitations of motion due to pain.  See also DeLuca, 8 Vet. App. at 206 -07.  The September 2012 VA examination report indicates that the Veteran experienced painful motion at 120 and 130 degrees of flexion and abduction, respectively, and after three repetitions, resulted in 125 and 130 degrees of motion respectively.  The Veteran reported pain, flare ups which were worse in the morning and dependent on how he slept or the weather and limitations in motion.  Even considering the Veteran's pain, such findings do not provide for a higher disability rating than 20 percent in this case, as the Veteran still has a range of motion at or near 120 degrees even after repetitive use.

A rating in excess of 20 percent is also not warranted under any other potentially applicable diagnostic code.  As the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for a rating in excess of 20 percent under DC 5200 are not met or approximated for the entire rating period.  Since the left shoulder disability is not manifested by deformity of the humerus, or recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus, the criteria for a rating higher than 20 percent under DC 5202 are not met or approximated for the entire rating period.  As discussed above, under DC 5203 for impairment of the clavicle or scapula, a 20 percent rating is the highest possible rating, thus it is not possible for the Veteran to receive an increased rating under DC 5203. 

The Board has considered whether a separate rating is warranted under Diagnostic Code 7804 for the Veteran's scar of the left shoulder associated with his condition. However, the objective findings upon the 2009 VA examination reveal that the scar is not painful, unstable, or covering an area greater than 39 square centimeters (6 square inches).  Accordingly, a separate rating for his left shoulder scar is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

The Board notes the Veteran complained of numbness in his hands and has referred the issue to the RO, as discussed above. 

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent disabling for the left shoulder condition for the entire rating period.  

Right knee

The Veteran asserts entitlement to a rating in excess of 10 percent patellofemoral syndrome of the right knee.  

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee condition has been currently assigned 10 percent under DCs 5099-5024.  Chondromalacia patella is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's chondromalacia patella is DC 5024, which applies to tenosynovitis, which in turn in rated on limitation of motion of affected parts, as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis established by findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

As noted above, the Veteran asserts he is entitled to a rating in excess of 10 percent for his chondromalacia patellae of the right knee which is currently rated under DC 5299-5024 based on limitation of flexion.  

In the Veteran's claim for an increase received in November 2008, the Veteran reported pain while getting in and out of cars, driving long and short distances, walking, running and sitting at a desk for work.  At times, the pain was so intense he used ice for treatment.

The Veteran was afforded a February 2009 VA contract examination from a physician in Frankfurt, Germany which was later translated.  Since the end of the 1990s there was a knee complaint on both sides (the right more pronounced than the left) without any trauma or known cause.  The complaint is primarily localized behind the knee cap.  At no point in time has there been a swelling or a joint blockage.  Over the course of time, the function has worsened a little.  The walking distance was not basically limited.  The pain level was given as level 5 out of 10 on the right and level 4 or 5 out of 10 on the left.  The Veteran entered the exam room with a normal gait and did not exhibit abnormalities.  The physical examination is as described above.  There was no effusion palpated in either knee joints.  Side ligaments were stable in 0 and 30 degree bent positions.  There was no front or rear drawer phenomenon.  The Lachman test was negative.  There was no pivot shifting and no negative meniscus signs (Steinmann I, II, Payr and McMurray).  There was slight tenderness at the right medial joint compartment, otherwise no tenderness.  Zohlen signs were negative bilaterally.  There was no audible or palpable crepitation during the test of the femoral-patella slide surface.  There was no side deviation tendency of the patella.  A sonogram of the knee joints in January 2009 found no effusion sound on either side.  Side ligaments were intact and there were no new signs of injury or scarring in the area of the quadriceps or patella tendon.  There were no inflammatory changes of the soft tissue, no effusion and no evidence of popliteal cysts.  An X-ray of the knees was conducted in January 2009 with two views.  The right side from the rear there was a regularly configured joint space without any narrowing.  There were no other degenerative changes.  There was no evidence of prior fractures.  There was a regular patella silhouette.  In the side photo there was a regular patella height without any signs of increased wear.  Otherwise there were no deviating findings and similar findings on the left.  The diagnosis was femoral-patella syndrome bilaterally.  

The Veteran questioned the adequacy of the 2009 VA examiner.  The Veteran reported he had major pain and was able to squat if told to do so but with a great deal of pain.  He walked with a knee brace on his right knee always and had to remove this before performing any of the requested movements during the examination.  He had trouble walking up and down steps as well as lifting his leg to take off his shoes.  He had recently realized he had trouble lifting his leg to get into his bed.  His pain radiated around his entire knee front and back, not just behind the knee cap.  He felt his knee was unstable and flexed backwards with a feeling that his leg would bend in the wrong direction which hurt very much.  His knee made clicking sounds when flexed with every movement, no matter how slight.  

The Veteran was afforded a VA knee and lower leg examination in September 2012.  The Veteran was diagnosed with right knee patellofemoral syndrome.  The Veteran stated he had sharp pain under the lower patella when he walked.  He stretched after one hour of driving.  Pain was level 6 out of 10 and lasted an average of five minutes.  The occurrence rate was on average, twice a day as he drove for work.  If he sat at his work desk over 60 minutes he had patella pain and pinching on the medial patella that resolved with moving after two minutes.  It was a daily event.  There was no current treatment.  The Veteran did not report that flare-ups impacted the function of the knee and/or lower leg.  Range of motion testing resulted in right knee flexion to 140 of greater with no objective painful motion; extension was to 0 with no objective evidence of painful motion.  There was no hyperextension.  The Veteran performed repetitive use testing with no change to the range of motion.  There was functional loss and/or impairment of the knee.  The right knee had tenderness to pain to palpation for joint line or soft tissues.  The Veteran had 5/5 muscle strength for knee flexion and extension.  Joint stability tests were normal for the anterior instability, posterior instability and medial-lateral instability.  There was no evidence of patellar subluxation/dislocation.  The Veteran did not have shin splints.  There was no meniscal condition or surgical procedures for a meniscal condition.  There was no surgery and no scars on the Veteran's right knee.  Pertinent physical findings included pain on palpation of the right medial patella at the inferior margin.  There was no edema or effusion noted.  The Veteran did not use assistive devices.  Imaging studies were not performed.  There was no X-ray evidence of patella subluxation.  The Veteran had a normal gait.  The Veteran reported his ability to work was impacted because he had to get up and move each hour.  Running over 1 to 1.5 miles 3-4 times per month caused pain so he stops.  

VA treatment records reflect a diagnosis of right knee patellofemoral syndrome and unspecified internal derangement of the knee bilaterally with the right greater than left.  The records do not contain range of motion testing showing limitation of flexion to 60 degrees or less or extension to 5 degrees or more.   

The evidence during the appeal period shows that right knee extension is normal and there is no actual or functional limitation of flexion that would warrant assignment of a compensable rating based on limitation of motion.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. at 202; Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  However, repetitive testing found pain in the right knee but this pain did not result in any additional limitation of function or motion. Thus, assignment of a compensable rating for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in the right knee.

The Board further finds that assignment of a separate rating under DC 5257 for instability is not warranted.  The Veteran has complained of instability in his knees and reported he wears a knee brace; however, VA examinations found no objective evidence of instability of either knee.  The Veteran is competent to report symptoms capable of lay observation, such as feelings of instability in his knees.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his subjective reports of instability are given less probative weight than the VA examination reports, which objectively noted no knee instability or subluxation after undergoing testing to specifically determine if instability was clinical present. 

The remaining DCs relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage) and DC 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

The Board has also considered the Veteran's lay statements that his right knee disability is worse than currently evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report symptoms of pain and feelings of instability because this requires only personal knowledge as it comes to him through his senses; however, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

For the foregoing reasons, the Board finds that an evaluation in excess of 10 percent for chondromalacia patella of the right knee is not warranted; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches 

The Veteran's migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, which sets for the following rating criteria for migraines.  A maximum 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran asserted his condition worsened in his November 2008 claim for an increased rating.  He reported the frequency of migraine headaches had increased and fluctuated under different situations such as cold weather, bright light (sunshine), stress and other unknown symptoms.  He tried to reduce his suffering by taking different medications over the counter as well as prescription drugs with no relief.

The Veteran was afforded a February 2009 VA contract examination from a physician in Frankfurt, Germany which was later translated.  The Veteran reported daily migraine headaches for about 15 years without any aura.  The cause had not been determined despite consultations with various neurologists and internists as well as pain therapists.  The complaints frequently appeared on one side on the left hemisphere region with photophobia and nausea.  The symptoms on average lasted for one to two weeks.  Various preparations were taken resulting in a moderate to absolutely no effect.  The diagnosis was migraines.  The migraine complaint could last with significant intensity for 1 to 2 days.  He could reduce the complaint somewhat with therapy using medication.  Due to these complaints he had to leave his job.  

The Veteran was most recently afforded a VA neurological examination in September 2012.  The Veteran had a diagnosis of migraine headaches including migraine variants.  The Veteran took medications as needed.  He had two to three headaches per month which lasted four days and he had missed about ten days from work during the past year.  Onset was spontaneous.  He had symptoms of fatigue just before the onset of a headache, and then had block dots in his eyes and halo effect.  He had pain on the left side of his head around the eye which may progress to include the right side of the head above the ear but did not involve the right eye.  The Veteran experienced localized pain to one side of the head.  Non-headache symptoms included sensitivity to light, changes in vision and fatigue.  The Veteran had prostrating attacks of migraine headache pain less than once every two months.  The prostrating and prolonged attacks of migraine headache pain were not very frequent.  There were no prostrating attacks of non-migraine headache pain.  The Veteran's condition impacted his ability to work because he worked in logistic and the headaches started in the morning and impaired working on a computer.  He wore dark glasses at work and decreased the lights in order to stay at work.

VA treatment records reflect a complaints and treatment of migraine headaches.  However, the records do not contain information regarding whether the headaches were productive of severe economic instability.

At no time pertinent to this appeal has evidence demonstrated very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent rating.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).   In this regard, the Board acknowledges that the Veteran's headaches appear to be frequent and at times prostrating.  While he had work absences due to his headaches, the evidence reflects that the Veteran is still employed full-time.  Hence, there is no evidence of severe economic inadaptability due to headaches as contemplated by a higher rating.

The Board finds that the Veteran is competent and credible to describe his headache symptoms and their frequency.  However, to the extent that he has asserted that his service-connected migraine headaches warrant a higher evaluation based on the aforementioned lay manifestations, his overall disability picture does not more closely approximate the schedular criteria for the next higher evaluation of 50 percent.  Although at times during the appeal period the Veteran has asserted severe headaches which occurred each month which caused him to miss work, severe economic inadaptability has not been shown, as discussed above.  Although the Veteran reported he had to leave his job due to this condition in 2009, at the time of the most recent VA examination the Veteran had been employed full time.

For the foregoing reasons, the Board finds that an evaluation in excess of 30 percent for migraine headaches is not warranted; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

Consideration has been given to assigning staged ratings for his arthritis of the lumbar spine, left shoulder condition, patellofemoral syndrome of the right knee and migraine headaches; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected arthritis of the lumbar spine, residuals of restabilization of the left shoulder condition, patellofemoral syndrome of the right knee and migraine headaches.  A comparison between the level of severity and symptomatology of the arthritis of the lumbar spine, left shoulder condition, patellofemoral syndrome of the right knee and migraine headaches with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, for the Veteran's arthritis of the thoracolumbar spine, left shoulder and right knee condition the Veteran primarily reports pain and functional loss.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

The symptoms regarding migraine headaches described by the Veteran and as reflected in the clinical records fit squarely within the criteria found in the relevant diagnostic codes used for evaluating headaches.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his arthritis of the lumbar spine, left shoulder condition, patellofemoral syndrome of the right knee and migraine headaches causes him to be unemployable, and indeed, he is still employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

Entitlement to a rating of 20 percent, but no more, for arthritis of the lumbar spine is granted.

Entitlement to a separate disability rating of 10 percent, but no more, for left lower extremity neurological symptoms associated with low back disability with arthritis is granted.

Entitlement to an evaluation in excess of 20 percent for a left shoulder condition is denied.

Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee is denied.

Entitlement to a rating in excess of 30 percent rating for migraine headaches is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


